TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00508-CR


Ernest Benl McIntyre, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 66893, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Ernest Benl McIntyre filed a notice of appeal from a judgment of conviction for
possession of child pornography.  See Tex. Penal Code Ann. § 43.26 (West 2011).  However, the
trial court certified that:  (1) this is a plea bargain case and McIntyre has no right of appeal, and
(2) McIntyre waived the right of appeal.
		The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 10, 2012
Do Not Publish